Exhibit 10.6
SECURITIES EXCHANGE AGREEMENT
     THIS SECURITIES EXCHANGE AGREEMENT (the “Agreement”), dated as of
December 30, 2009, is entered into by and among T3 Motion, Inc., a Delaware
corporation (the “Company”), and the persons identified as “Holders” on the
signature pages hereto (the “Holders”).
     WHEREAS, the Company issued certain 10% Secured Convertible Debentures (the
“December Debentures”) with an aggregate principal value of $2,200,000 due
December 30, 2009 to the Holders; and
     WHEREAS, the Company issued certain 10% Secured Convertible Debentures
(“May Debentures” and collectively with the December Debentures, the
“Debentures”), with an aggregate principal value of $600,000 due May 28, 2010 to
the Holders; and
     WHEREAS, the Company issued certain Class A, B, C, D, E and F Warrants (the
“Warrants”) to the Holders in the amounts, and with issuance dates, as set forth
in Schedule A attached hereto; and
     WHEREAS, pursuant to Section 4.18 the certain Securities Purchase Agreement
dated on or about March 24, 2008 by and among the Company and the Holders, the
Company is obligated to issue a certain number of shares of the Company’s common
stock, par value $0.001 per share, (the “Common Stock”) to the Holders (the
“Common Stock Obligation”); and
     WHEREAS, the Company and the Holders have agreed to: (i) exchange the
Debentures and Warrants for Preferred Stock (as defined below) and Class F
Warrants (as defined below) and (ii) satisfy the Common Stock Obligation for the
consideration granted by the Company to the Holders as set forth hereunder.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Holder hereby agrees as
follows:
     1. Definitions.
     “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
     “Certificate of Designation” means the Certificate of Designation to be
filed prior to the Closing by the Company with the Secretary of State of
Delaware, in the form of Exhibit A attached hereto.
     “Class F Warrants” means, collectively, the Class F Common Stock purchase
warrants delivered to the Holders at the Closing in accordance with Section 3(a)
hereof.
     “Closing Date” means the Trading Day when all of the Transaction Documents
have been executed and delivered by the applicable parties thereto.

 



--------------------------------------------------------------------------------



 



     “Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
     “Conversion Price” shall have the meaning ascribed to such term in the
Certificate of Designation.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
     “Liens” means a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.
     “Lock-Up Agreement” means the Lock-Up Agreement, dated as of the date
hereof, by and among the Company and Ki Nam, the Chief Executive Officer of the
Company, in the form of Exhibit B attached hereto.
     “Material Adverse Effect” shall have the meaning assigned to such term in
Section 4(b).
     “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
     “Preferred Stock” means the Company’s Series A Convertible Preferred Stock
issued hereunder having the rights, preferences and privileges set forth in the
Certificate of Designation, in the form of Exhibit A hereto.
     “Required Minimum” means, as of any date, the maximum aggregate number of
shares of Common Stock then issued or potentially issuable in the future
pursuant to the Transaction Documents, including any Underlying Shares issuable
upon conversion in full of all Preferred Stock (including Underlying Shares
issuable as payment of interest on the Preferred Stock), ignoring any conversion
or exercise limits set forth therein, and assuming that the Conversion Price is
at all times on and after the date of determination 75% of the then Conversion
Price on the Trading Day immediately prior to the date of determination.
     “Stockholders Agreement” means the Stockholders Agreement dated as of this
date by Vision, Ki Nam and the Company attached as an exhibit as Exhibit C.
     “Subsidiary” means any subsidiary of the Company as set forth on Schedule
4(a) and shall, where applicable, also include any direct or indirect subsidiary
of the Company formed or acquired after the date hereof.

2



--------------------------------------------------------------------------------



 



     “Trading Day” means a day on which the principal Trading Market is open for
trading.
     “Trading Market” means the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the
American Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market,
the Nasdaq Global Select Market, the New York Stock Exchange or the OTC Bulletin
Board.
     “Transaction Documents” means this Agreement, the Certificate of
Designation, the Lock-Up Agreement, the Stockholders Agreement, all schedules
and exhibits thereto and hereto and any other documents or agreements executed
in connection with the transactions contemplated hereunder.
     “Underlying Shares” means the shares of Common Stock issued and issuable
upon conversion or redemption of the Preferred Stock and issued and issuable in
lieu of the cash payment of dividends on the Preferred Stock in accordance with
the terms of the Certificate of Designation.
     “Vision” means Vision Opportunity Master Fund, Ltd. and Vision Capital
Advantage Fund, L.P.
     2. Waiver. Subject to the terms and conditions hereunder, each Holder
hereby waives its right to exercise or enforce its rights under the Debentures
and Warrants.
     3. Agreements.
     (a) Exchanged Debentures. The Company hereby agrees to issue to each Holder
3,055,000 shares of Preferred Stock and Class F Warrants to purchase 6,110,000
shares at $0.70 per share (which, rather than being delivered to Holder will be
immediately exchanged for Preferred Stock as described below), issued and
delivered in exchange for delivery and cancellation of the Debentures. Each
Holder acknowledges and agrees that upon the issuance and acceptance of the
certificate evidencing its Preferred Stock and Class F Warrants issued pursuant
to this Section, the original certificates evidencing its Debentures will be
deemed cancelled.
     (b) Exchanged Warrants. The Company hereby agrees to issue to each Holder
2,263,750 shares of Preferred Stock issued in exchange for delivery and
cancellation for the 10,972,770 Warrants held by or owed to the Vision Parties.
Each Holder acknowledges and agrees that upon the issuance and acceptance of the
certificate evidencing its Preferred Stock issued pursuant to this Section, the
original certificates evidencing the Warrants will be deemed cancelled.
     (c) Filing of Certificate of Designation. The Company hereby agrees to file
the Certificate of Designation with the Secretary of State of Delaware prior to
the Closing Date. The Company shall provide written evidence of the filing of
the Certificate of Designation with the Secretary of State of Delaware at or
prior to the Closing Date.

3



--------------------------------------------------------------------------------



 



     (d) Lock-Up Agreement. The Company hereby agrees to enter into the Lock-Up
Agreement with and Ki Nam, the Chief Executive Officer of the Company. The
Company shall provide each Holder with a copy of the fully-executed Lock-Up
Agreement on the Closing Date.
     (e) Satisfaction of Common Stock Obligation. The Company hereby agrees to
issue 4,051,948 shares of Preferred Stock to the Holders to satisfy the Common
Stock Obligation.
     (f) Stockholders Agreement. The Company and Vision, as Holders, hereby
agree to enter into the Stockholders Agreement.
     4. Representations and Warranties. The Company hereby makes to the Holders
the following representations and warranties:
     (a) Subsidiaries. All of the direct and indirect subsidiaries of the
Company are set forth on Schedule 4(a). The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.
     (b) Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
     (c) Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by it of

4



--------------------------------------------------------------------------------



 



the transactions contemplated hereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or its stockholders in connection therewith.
This Agreement has been duly executed by the Company and, when delivered in
accordance with the terms hereof will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
     (d) No Conflicts. The execution, delivery and performance of this Agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any material
agreement, credit facility, debt or other material instrument (evidencing a
Company or Subsidiary debt or otherwise) or other material understanding to
which the Company or any Subsidiary is a party or by which any property or asset
of the Company or any Subsidiary is bound or affected, or (iii) conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.
     (e) Equal Consideration. Except as otherwise set forth herein, no
consideration has been offered or paid to any person to amend or consent to a
waiver, modification, forbearance or otherwise of any provision of any of the
Transaction Documents.
     (f) Issuance of the Preferred Stock and Class F Warrants. The Preferred
Stock and Class F Warrants are duly authorized and, when issued and paid for in
accordance with the applicable Transaction Documents, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens imposed by the
Company other than restrictions on transfer provided for in the Transaction
Documents. The Underlying Shares, when issued in accordance with the terms of
the Transaction Documents, will be validly issued, fully paid and nonassessable,
free and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents. The Company has reserved
from its duly authorized capital stock a number of shares of Common Stock for
issuance of the Underlying Shares at least equal to the Required Minimum on the
date hereof.

5



--------------------------------------------------------------------------------



 



     (g) Capitalization. The capitalization of the Company is as set forth on
Schedule 4(g), which Schedule 4(g) shall also include the number of shares of
Common Stock owned beneficially, and of record, by Affiliates of the Company as
of the date hereof. The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of employee stock options under the Company’s stock option plans,
the issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plans and pursuant to the conversion and/or exercise of
Common Stock Equivalents outstanding as of the date of the most recently filed
periodic report under the Exchange Act. No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as a result of the issuance of the Preferred Stock and Class F Warrants,
there are no outstanding options, warrants, scrip rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents. The issuance of the Preferred Stock and Class F
Warrants will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Holders) and will not result in a right
of any holder of Company securities to adjust the exercise, conversion, exchange
or reset price under any of such securities. All of the outstanding shares of
capital stock of the Company are validly issued, fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities. No further approval
or authorization of any stockholder, the Board of Directors or others is
required for the issuance of the Preferred Stock and Class F Warrants. There are
no stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.
     (h) Rights, Obligations and Covenants of the Holders with Respect to the
Underlying Shares. Except as set forth in this Agreement, the Certificate of
Designation and the Class F Warrants, the rights, obligations and covenants of
the Holders with respect to the “Underlying Shares” (as defined in this
Agreement) shall be identical, to the rights, obligations and covenants of the
Holders and the Company with respect to the “Underlying Shares” (as defined
under that certain Securities Purchase Agreement dated May 28, 2009 among the
Company and the investors signatory thereto, as amended to date).
     (i) Holding Period for Preferred Stock and Class F Warrants. Pursuant to
Rule 144, the holding period of the Preferred Stock and Class F Warrants (and
Underlying Shares issuable upon conversion or cashless exercise thereof) shall
tack back to the original issue date of the Debentures and Warrants. The Company
agrees not to take a position contrary to this Section 4(f). The Company agrees
to take all actions, including, without limitation, the issuance by its legal
counsel of any necessary legal opinions (which may be satisfied pursuant to
Section 5), necessary to issue to the

6



--------------------------------------------------------------------------------



 



Preferred Stock and Class F Warrants (and Underlying Shares issuable upon
conversion and cashless exercise thereof) without restriction and not containing
any restrictive legend without the need for any action by the Holder. The
Company is not subject to Rule 144(i).
5. Legal Opinion. The Company hereby agrees to cause its legal counsel to issue
a legal opinion to the undersigned Holders, substantially in the form of
Exhibit D attached hereto.
     6. Miscellaneous.
     (a) In addition, the respective obligations and agreements of the Holders
hereunder are subject to the following conditions being met: (a) the accuracy in
all material respects of the representations and warranties of the Company
contained herein (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) and (b) the performance by the Company of all if its
obligations, covenants and agreements required to be performed hereunder. Except
as expressly set forth above, all of the terms and conditions of the Transaction
Documents shall continue in full force and effect after the execution of this
Agreement and shall not be in any way changed, modified or superseded by the
terms set forth herein. The Company shall, within 2 Trading Days of the date
hereof, issue a Current Report on Form 8-K disclosing the material terms of the
transactions contemplated hereby, and shall attach this Agreement and all other
related agreements thereto, including, without limitation, the Certificate of
Designation and Class F Warrants (the “8-K Filing”). From and after the filing
of the 8-K Filing with the Commission, the Holder shall not be in possession of
any material, nonpublic information received from the Company, any of its
Subsidiaries or any of their respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing. The Company shall consult with
the Holders in issuing any other press releases with respect to the transactions
contemplated hereby.
     (b) This Agreement may be executed in two or more counterparts and by
facsimile signature or otherwise, and each of such counterparts shall be deemed
an original and all of such counterparts together shall constitute one and the
same agreement.
     (c) The Company has elected to provide all Holders with the same terms and
form of agreement for the convenience of the Company and not because it was
required or requested to do so by the Holders. The obligations of each Holder
under this Agreement, and any Transaction Document are several and not joint
with the obligations of any other Holder, and no Holder shall be responsible in
any way for the performance or non-performance of the obligations of any other
Holder under this Agreement or any Transaction Document. Nothing contained
herein or in any Transaction Document, and no action taken by any Holder
pursuant thereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement
or the Transaction

7



--------------------------------------------------------------------------------



 



Documents. Each Holder shall be entitled to independently protect and enforce
its rights, including without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Holder to be joined as an additional party in any
proceeding for such purpose. Each Holder has been represented by its own
separate legal counsel in their review and negotiation of this Agreement and the
Transaction Documents.
     (d) If any provision of this Agreement is prohibited by law or otherwise
determined to be invalid or unenforceable by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Agreement so long as
this Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).
     (f) This Agreement shall be governed by and interpreted in accordance with
laws of the State of New York, excluding its choice of law rules. The parties
hereto hereby waive the right to a jury trial in any litigation resulting from
or related to this Agreement. The parties hereto consent to exclusive
jurisdiction and venue in the federal courts sitting in the southern district of
New York, unless no federal subject matter jurisdiction exists, in which case
the parties hereto consent to exclusive jurisdiction and venue in the New York
state courts in the borough of Manhattan, New York. Each party waives all
defenses of lack of personal jurisdiction and forum non conveniens. Process may
be served on any party hereto in the manner authorized by applicable law or
court rule.
***********************

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is executed as of the date first set
forth above.

                  T3 MOTION, INC.      
 
  By:   /s/ Ki Nam             Name: Ki Nam           Title: Chief Executive
Officer  

[signature page(s) of Holders to follow]

9



--------------------------------------------------------------------------------



 



COUNTERPART SIGNATURE PAGE OF HOLDER TO
SECURITIES EXCHANGE AGREEMENT
AMONG T3 MOTION, INC. AND
THE HOLDERS THEREUNDER

             
 
  Name of Holder:   Vision Opportunity Master Fund, Ltd.       
 
     
 
   
 
  By:   /s/ Adam Benowitz    
 
     
 
   
 
  Name:   Adam Benowitz    
 
     
 
   
 
  Title:   Director    
 
     
 
   
 
  Principal Amount of Debentures:   $2,298,114.00 (Accrued Interest $205,811.00)
   
 
     
 
   
 
  Warrants:   8,827,715    
 
     
 
   

 



--------------------------------------------------------------------------------



 



COUNTERPART SIGNATURE PAGE OF HOLDER TO
SECURITIES EXCHANGE AGREEMENT
AMONG T3 MOTION, INC. AND
THE HOLDERS THEREUNDER

             
 
  Name of Holder:   Vision Capital Advantage Fund, L.P.    
 
     
 
   
 
  By:   /s/ Adam Benowitz    
 
     
 
   
 
  Name:   Adam Benowitz    
 
     
 
   
 
  Title:   Authorized Signatory    
 
     
 
   
 
  Principal Amount of Debentures:   $501,866.00 (Accrued Interest $50,189.00)  
 
 
     
 
   
 
  Warrants:   2,145,055    
 
     
 
   

 



--------------------------------------------------------------------------------



 



Schedule A
List of Warrants

                                                                               
            Exchange Allocation of             Current Allocation              
Preferred Stock       Warrant     VOMF   VCAF     Totals     VOMF   VCAF    
Totals                          
A
      1,002,428       296,273         1,298,701         206,806       61,124    
    267,930  
B
      1,002,428       296,273         1,298,701         206,806       61,124    
    267,930  
C
      1,002,428       296,273         1,298,701         206,806       61,124    
    267,930  
D
      514,580       152,087         666,667         106,161       31,377        
137,538  
E
      300,000                 300,000         61,893       0         61,893  
F
      5,005,851       1,104,149         6,110,000         1,032,732      
227,797         1,260,529                            
Totals
      8,827,715       2,145,055         10,972,770         1,821,203      
442,546         2,263,750                            

11